Citation Nr: 1430629	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  08-03 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for psoriasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel



INTRODUCTION

The Veteran served on active duty from August 1960 to May 1983.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In June 2008, the Veteran and his wife provided testimony at a hearing before a Decision Review Officer of the RO.  In April 2010, the Veteran and his wife provided testimony at a hearing at the RO before a Veterans Law Judge who is no longer employed by the Board.  Transcripts of both of these proceedings are of record.

In June 2012, the Board remanded the case for the purpose of affording the Veteran another Board hearing.  In October 2012, the Veteran provided testimony at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of this hearing is also of record.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary.  

In a September 2010 Remand, the Board directed that a medical opinion be obtained from a dermatologist regarding whether the Veteran's psoriasis had its onset in service or is otherwise related to service.  In May 2011, a VA physician from the Gainesville, Florida VA medical center (Gainesville VAMC) reviewed the claims file and opined that the Veteran's current psoriasis is less likely than not caused by a rash diagnosed during his military service.  Although the examination report is detailed, it was not completed by a dermatologist as directed by the September 2010 Remand.  Furthermore, in providing the medical opinion, the physician appears to have relied on the absence of detailed physical descriptions of the rashes documented in the Veteran's service treatment records to render the negative nexus opinion while failing to accord the Veteran's competent statements as to the onset, nature, and continuity of symptomatology any weight.  

The record also includes a December 2011 statement from the Medical Director of Compensation and Pension Services of the Gainesville VAMC, who stated that he reviewed the record and concurred with the May 2011physician's opinion.  However, the Board again highlights that this concurring statement is not provided by a dermatologist.  Moreover, the Medical Director did not provide any rationale or discussion to support his statement.  

Given the foregoing, the Board finds that the Agency of Original Jurisdiction (AOJ) has not substantially complied with the September 2010 remand directives.  The United States Court of Appeals for Veterans Claims (Court) has held that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  While the Board recognizes that the AOJ was notified in December 2011 that a dermatologist was not available at the Gainesville VAMC, no subsequent attempts have been made to determine whether a dermatologist is now on staff at this medical facility or to otherwise obtain the requested opinion from a qualified dermatologist at a different location.  Hence, a significant aspect of the development sought by the Board has not been accomplished.  As such, the May 2011 and December 2011 VA opinions are inadequate for adjudication purposes and the claim must once more be remanded to address the deficiencies.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must provide the claims file and any pertinent evidence in Virtual VA that is not contained in the claims file to a dermatologist for an opinion regarding the initial onset and etiology of the Veteran's psoriasis.  The dermatologist should be requested to review the evidence of record and to provide an opinion as to whether there is a 50 percent or better probability that the Veteran's psoriasis first manifested during service or is otherwise related to service, to include exposure to chemical solvents used to clean aircraft carriers during service and exposure to herbicides while serving in Vietnam.   

In providing the requested opinion, the dermatologist must consider the lay and medical evidence of record, including all instances of skin symptomatology documented in the Veteran's service treatment records and the information provided by the NIH Pub. No. 09-5040 (April 2009).  

The dermatologist must provide the rationale for all opinions expressed.  If the dermatologist is unable to provide any required opinion, he or she should explain why.  If an opinion cannot be provided without resort to speculation, an explanation as to why this is so must be provided and the examiner must note what, if any, additional evidence would permit such an opinion to be made.

Another examination of the Veteran should only be performed if deemed necessary by the dermatologist providing the requested opinion.

2.  Thereafter, the AOJ must review the examination/opinion report to ensure that it is responsive to and in compliance with the directives of this Remand.  If the report is deficient in any manner, the AOJ must implement corrective measures.  

3.  The AOJ also should undertake any other development it determines to be warranted.

4.  Then, the AOJ must readjudicate the issue on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, he and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


